Case 2:20-cv-09932-DSF-E Document 20 Filed 12/23/20 Page 1 of 1 Page ID #:212




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   RAUL ROSALES,                        CV 20-9932 DSF (Ex)
       Plaintiff,
                                        Order DENYING Motion to
                    v.                  Remand (Dkt. No. 10)

   WORLDWIDE EQUIPMENT
   SALES OF CALIFORNIA, LLC, et
   al.,
        Defendants.



       Plaintiff Raul Rosales has filed a motion to remand based solely on
   the possibility that one of the fictitiously named defendants may be
   citizens of California. There is no merit to this argument. 28 U.S.C. §
   1441(b)(1) (“In determining whether a civil action is removable on the
   basis of the jurisdiction under section 1332(a) of this title, the
   citizenship of defendants sued under fictitious names shall be
   disregarded.”).

      The motion to remand is DENIED.

      IT IS SO ORDERED.



   DATED: December 23, 2020



                                     Honorable Dale S. Fischer
                                     UNITED STATES DISTRICT JUDGE
